Opinion issued May 18, 2009
 









In The
Court of Appeals
For The
First District of Texas



NO. 01-09-00121-CV



IN RE FOREST OIL CORPORATION, ASSOCIATED ELECTRIC & GAS
INSURANCE SERVICES LIMITED, AND STEADFAST INSURANCE
COMPANY, Relators



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION  (1)

By petition for writ of mandamus, relators, Forest Oil Corporation, Associated
Electric & Gas Insurance Services Limited, and Steadfast Insurance Company seek
relief compelling the trial court to vacate its order granting the motion to compel of
real party in interest, David Law.        
We deny the petition for writ of mandamus.  The emergency stay is lifted.   

Per Curiam 

Panel consists of Chief Justice Radack and Justices Alcala and Hanks.  
1. 	The underlying case is Forest Oil Corporation v. Drilling & Completion Services,
Inc. and David Law, Cause No. 07-CV-1211, in the 56th Judicial District Court of
Galveston County, Texas, the Hon. Lonnie Cox, presiding.